Title: Orders to John Cochran, 20 January 1777
From: Washington, George
To: Cochran, John



sir
Morristown January 20th 1777

you are to proceed from hence to New Town, to morrow & there inquire into the state of the smallpox & use every possible Means in your Power to prevent that Disease from spreading in the Army & among the Inhabitants, which may otherwise prove fatal to the service; To that End you are to take such Houses, as will be convenient in the most retired parts of the Country & best calculated to answer that Purpose. You will then proceed to Philadelphia & consult Doctor Shippen the Director about forming an Hospital for the ensuing Campaign, in

such Manner as that the sick & wounded may be taken the best Care of & the inconveniencies in that Department, so much complained of, the last Campaign, may be remedied in future. You will also in Conjunction, with Doctor Shippen, point out to me, in writing, such officers & stores as you may think Necessary for the Arrangement of an Hospital, in every Branch of the Department as well to constitute One for an Army in the field, which may be stiled a flying Hospital, as also, fixed Hospitals in such parts of the Country as the Nature of the service, from time to time may require. Let your standard be for 10,000 Men for one Campaign & so in proportion for a greater or less Number as you may hereafter be ordered.
